Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-3 and 5-16 are pending in this application [12/22/2021].
Title, Specification and Claims 1-3, 5, 6, and 8-14 have been amended [12/22/2021].
Claim 4 has been cancelled [12/22/2021].

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. On  page 11 of Applicant’s Arguments, Applicant argues reference Kurimoto does not teach or suggest “the hand grip has a recessed part having a lower surface and a front surface, the lower surface being formed by upwardly recessing a part of the upper periphery, the front surface being formed by rearwardly recessing a part of the front wall, the recessed part being formed from a front wall surface to a lower wall surface of the front wall” as recited in claims 1 and 14 because Kurimoto does not provide any disclosure related to the configuration of the recessed part as claimed or otherwise.
Examiner respectfully disagrees, because one example of Kurimoto’s hand grip is shown in Fig 1, red arrow, that has the same recessed part like hand grip as Applicant’s hand grip 76 shown in Fig 1. Kurimoto’s handle area for the first tray and second tray shows the area being recessed having a lower surface and a front surface, the lower surface being formed by upwardly 
The above response is applied to dependent claims 2-3, 5-13 and 15-16.

Applicant’s Fig 1:					Kurimoto’s Fig 1:


    PNG
    media_image1.png
    115
    126
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    139
    142
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurimoto et al. (US-2021/0021725).
As to Claim 1, Kurimoto teaches ‘An image reading device comprising: a document placing table including an image reader configured to read an image of a document sheet placed on the document placing table [par 0022, 0029 – image forming apparatus includes an image reader that includes a document platen to read an image]; and an auto document feeder rotatably supported by the document placing table such that the auto document feeder is rotatable between a closed position and an opened position, the auto document feeder covering an upper surface of the document placing table when located at the closed position, and the auto document feeder uncovering the upper surface of the document placing table when located at the opened position [par 0031-0033 – automatic document feeding device provided above the image reader that can be opened and closed for the image reader], wherein the auto document feeder includes: a first tray which is one of a document tray and a document discharge tray, the document tray being configured to support the document sheet before the image is read by the image reader, and the document discharge tray being configured to support the document sheet after the image is read by the image reader; a second tray arranged below the first tray with a space between the first tray and the second tray, the second tray being the other of the document tray and the document discharge tray; a conveyer configured to convey the document sheet from the document tray toward the document discharge tray [Figs 1 (16, 19), 3 (15), par 0033-0034 – document set tray (i.e. first tray) is where documents are set and sequentially conveyed by document conveyance mechanism (i.e. conveyer) and document discharge tray (i.e. second tray) where documents are discharged to]; a front wall arranged on a front side with respect to the first tray, the front wall being formed with a cutout part through which a front part of the space is opened along a width direction perpendicular to both an up-down direction and a front-rear direction; and a hand grip arranged on an upper periphery of the cutout part of the front wall, the hand grip configured to be gripped by a user and lifted when the auto document feeder is rotated from the closed position toward the opened position, wherein the hand grip has a recessed part having a lower surface and a front surface, the lower surface being formed by upwardly recessing a part of the upper periphery, the front surface being formed by rearwardly recessing a part of the front wall, the recessed part being formed from a front wall surface to a lower wall surface of the front wall [Figs 1, 2 (60), par 0024, 0031 – the front surface includes a space area (i.e. cutout part) where the in-body discharge space is located and includes a document holder includes a space (i.e. recessed part) where a hand is placed for pivotably supporting an opening/closing shaft where this is a space for the hand to open the document holder (see first note picture below), the front surface includes another space area between the document set tray and document discharge tray that includes a recessed area where a hand is able to lift the automatic document feeding device (see second note picture below)]’. 

As to Claim 2, Kurimoto teaches ‘wherein the first tray is the document tray, and wherein the second tray is the document discharge tray [Figs 1 (16, 19), par 0033-0034 – document set tray (i.e. first tray) is where documents are set and document discharge tray (i.e. second tray) where documents are discharged to]’. 

As to Claim 3, Kurimoto teaches ‘wherein the first tray is rotatable between a first position and a second position above the first position, and wherein, a part of the first tray which does not overlap the front wall when viewed from a front side of the first tray is located on a rear side with respect to another part of the first tray which overlaps the front wall when viewed from the front side of the first tray [Figs 1, 4-6 (16, B1), par 0051-0053 – document set tray is pivotable about a second shaft in a direction of arrow B1, where as seen in the figures does not overlap the front surface of the image forming apparatus but can look as it overlaps the front surface at times]’. 

As to Claim 5, Kurimoto teaches ‘wherein a lower surface of the hand grip inclines downward toward a rear side in the front-rear direction [Figs 1, 2 (60) – the document holder includes an inclined space where a hand is placed to open the document holder]’. 

As to Claim 6, Kurimoto teaches ‘wherein the conveyer and the second tray are arranged at different positions in the width direction, and wherein a lower surface of the hand grip inclines upward toward a direction from the conveyer to the second tray [Figs 1, 3 (15, 19) – conveying mechanism is to the right of the document discharge tray where the space between the document set tray and the document discharge tray that is considered hand grip is inclined between the conveying mechanism and the document discharge tray (see second note picture below)]’. 

As to Claim 7, Kurimoto teaches ‘wherein a front surface of the auto document feeder is arranged on a same plane as a front surface of the document placing table or inward with respect to the front surface of the document placing table [Fig 1 (10, 40) – automatic document feeder’s front surface is the same as front surface of image reader]’. 

As to Claim 8, Kurimoto teaches ‘wherein both side surfaces of the auto document feeder in the front-rear direction are positioned in same planes as both side surfaces of the document placing table in the front-rear direction, respectively, or inward with respect to both side surfaces of the document placing table in the front-rear direction, respectively [Fig 1 (10, 40) – automatic document feeder’s side surface is the same as side surface of image reader]’. 

As to Claim 9, Kurimoto teaches ‘wherein a part of the second tray, which is arranged immediately below the hand grip, inclines upward toward a front side in the front-rear direction [Figs 1, 3 (19) – document discharge tray is below the space where a hand can lift the automatic document feeder and is inclined (see second note picture below)]’. 

As to Claim 10, Kurimoto teaches ‘wherein a rear surface of the front wall, which is positioned on a front side with respect to the second tray and between the cutout part and the conveyer, inclines frontward toward the cutout part in the width direction [Figs 1, 2 (13), par 0042 – exterior cover covers front and rear side surfaces of the fixed cover and the upper cover is inclined toward the space between the document set tray and document discharge tray]’. 

As to Claim 11, Kurimoto teaches ‘An image forming apparatus [par 0022 – image forming apparatus] comprising: the image reading device according to claim 1; an operation panel arranged on a front side with respect to the conveyer and at a front end of the document placing table, the operation panel including a touch panel [Fig 1 (80), par 0028 – operation panel provided on front surface]; and a main body arranged below the document placing table, the main body including an image forming part configured to form an image on a sheet [Fig 1 (20, 30), par 0022, 0024 – apparatus main body below the image reader that includes an image former], wherein the touch panel is arranged at a position different from a position of the hand the operation panel is located under the document holder and the space for a hand to open the document holder has one end that is in between the operation panel placed below]’. 

As to Claim 12, Kurimoto teaches ‘further comprising a sheet discharge tray configured to support a sheet on which an image is formed by the image forming part [Fig 1 (50), par 0021 – in-body discharge space to which a sheet on which an image is formed is discharged between the image former and image reader], wherein, when viewed from a front side in the front-rear direction, at least part of the hand grip is positioned to overlap the sheet discharge tray in the width direction [Fig 1 (50, 60) – the in-body discharge space is located under the document holder and the space for a hand to open the document holder overlaps the in-body discharge space]’. 

As to Claim 13, Kurimoto teaches ‘wherein, when viewed from a front side in the front-rear direction, the operation panel is arranged at a position different from the sheet discharge tray in the width direction [Fig 1 (80), par 0028 – operation panel is provided on the front surface which is a side of the in-body discharge space]’. 

As to Claim 14, Kurimoto teaches ‘An image reading device comprising: a document placing table including an image reader configured to read an image of a document sheet placed on the document placing table [par 0022, 0029 – image forming apparatus includes an image reader that includes a document platen to read an image]; and an auto document feeder rotatably supported by the document placing table such that the auto document feeder is rotatable between a closed position and an opened position, and the auto document feeder covering an upper surface of the document placing table when located at the closed position, the auto document feeder uncovering the upper surface of the document placing table when located at the opened position [par 0031-0033 – automatic document feeding device provided above the image reader that can be opened and closed for the image reader], the auto document feeder including: a first tray which is one of a document tray and a document discharge tray; a second tray arranged below the first tray with a space between the first tray and the second tray, the second tray being the other of the document tray and the document discharge tray [Figs 1 (16, 19), 3 (15), par 0033-0034 – document set tray (i.e. first tray) is where documents are set and sequentially conveyed by document conveyance mechanism (i.e. conveyer) and document discharge tray (i.e. second tray) where documents are discharged to]; a front wall arranged on a front side with respect to the first tray, the front wall being formed with a cutout part through which a front part of the space is opened along a width direction perpendicular to both an up-down direction and a front-rear direction, wherein the front wall includes a recessed part on an upper periphery of the cutout part [Figs 1, 2 (60), par 0024, 0031 – the front surface includes a space area (i.e. cutout part) where the in-body discharge space is located and includes a document holder that can be pivotably supported by an opening/closing shaft where this is a space for a hand to open the document holder (see first note picture below), the front surface includes another space area between the document set tray and document discharge tray (see second note picture below)]; and a hand grip arranged on an upper periphery of the cutout part of the front wall, the hand grip configured to be gripped by a user and lifted when the auto document feeder is rotated from the closed position toward the opened position, wherein the hand grip has a recessed part having a lower surface and a front surface, the lower surface being formed by upwardly recessing a part of the upper periphery, the front surface being formed by rearwardly recessing a part of the front wall, the recessed part being formed from a front wall surface to a lower wall surface of the front wall [Figs 1, 2 (60), par 0024, 0031 – the front surface includes a space area (i.e. cutout part) where the in-body discharge space is located and includes a document holder includes a space (i.e. recessed part) where a hand is placed for pivotably supporting an opening/closing shaft where this is a space for the hand to open the document holder (see first note picture below), the front surface includes another space area between the document set tray and document discharge tray that includes a recessed area where a hand is able to lift the automatic document feeding device (see second note picture below)]’. 

As to Claim 15, Kurimoto teaches ‘wherein the recessed part includes an inclined surface which inclines downward toward a rear side in the front-rear direction [Figs 1, 2 (60) – the document holder includes a space (i.e. recessed part) where a hand is placed to open the document holder]’. 

As to Claim 16, Kurimoto teaches ‘wherein the recessed part includes a front surface extending downward from a rear end of the inclined surface [Figs 1, 2 (60) – the document holder includes an inclined space where a hand is placed to open the document holder]’.


























Note Pictures

    PNG
    media_image3.png
    702
    766
    media_image3.png
    Greyscale


First Note Picture

    PNG
    media_image4.png
    764
    874
    media_image4.png
    Greyscale

Second Note Picture


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677